     Case: 4:20-cr-00712-SRC Doc. #: 16 Filed: 01/12/21 Page: 1 of 3 PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
v.                                          )             Case No.: 4:20-cr-00712-SRC
                                            )
COURTNEY CURTIS,                            )
                                            )
                       Defendant.           )

              MOTION FOR LEAVE TO WITHDRAW AS COUNSEL,
           MOTION FOR APPOINTMENT OF PUBLIC DEFENDER, AND
     MOTION TO EXTEND DEADLINE FOR FILING RESPONSE TO PRESENTENCE
                        INVESTIGATOIN REPORT

         COMES NOW defense counsel Talmage E. Newton IV, and for and in support of his

motion to withdraw as counsel, and for appointment of new counsel, states as follows:


         1.    Defendant Courtney Curtis has instructed counsel to cease work on his file, move

to withdraw, and request on his behalf that the Court appointment him a public defender.

         2.    A CJA-23, completed and executed by Defendant Courtney Curtis, will be

concurrently filed under seal.

         3.    Defendant has a deadline of January 13, 2021 (tomorrow), by which to file any

objections to the draft pre-sentence investigation report (DCD_15). Counsel requests that

deadline by extended by 14-days, through and including January 25, 2021, while this matter is

addressed by the Court.

         4.    Counsel for the Government has been informed that counsel would be seeking

leave to withdraw.




                                            Page 1 of 3
  Case: 4:20-cr-00712-SRC Doc. #: 16 Filed: 01/12/21 Page: 2 of 3 PageID #: 62




       5.      To the extent the Court seeks further explanation regarding the Defendant’s

request, defense counsel asks that such proceedings occur ex parte so as to protect the interests of

Mr. Curtis.


       WHEREFORE, Counsel respectfully requests that he be granted leave to withdraw as

counsel; that the defendant be appointed counsel; that the deadline for filing a response to the

pre-sentence investigation report be extended through January 25, 2021; and for such further

relief as the Court may deem just and proper in the premises.



                                                            Respectfully submitted,

                                                            NEWTON BARTH, L.L.P




                                              By:
                                                            Talmage E. Newton IV, MO56647
                                                            talmage@newtonbarth.com
                                                            555 Washington Ave., Ste. 420
                                                            St. Louis, Missouri 63101
                                                            (314) 272-4490 - Office
                                                            (314) 762-6710 - Facsimile

                                                            Attorney for Defendant




                                              Page 2 of 3
  Case: 4:20-cr-00712-SRC Doc. #: 16 Filed: 01/12/21 Page: 3 of 3 PageID #: 63




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing was electronically served on all

parties of record and filed with the court via the court’s e-filing System on this 12th day of

January, 2021.




                                               Page 3 of 3
